Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 05/21/2021.Claims 1-30 have been examined.
                                    Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 10-14, 17-18, 20-23 and 27-28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chae et al. (US 2021/0105055). 
As of claims 1 and 21, Chae discloses a method and an apparatus for wireless communication at a first device, comprising: receiving signaling indicating a plurality of channel state information report configurations for sidelink communications between the first device and a second device (Chae, para [0249] [FIG. 21] shows and discloses Tx UE (=second device) and a Rx UE (=first device) perform a sidelink operation. [FIG. 31] [0278] shows and discloses at step 3110, a first wireless device receives, from a second wireless device, one or more configuration messages (= a plurality of channel state information report configurations) for sidelink channel state information (CSI) reporting);
receiving, from the second device and based at least in part on receiving the signaling, a request for a channel state information report according to a first channel state information report configuration from the plurality of channel state information report configurations ([FIG. 31] [0278] shows and discloses at step 3120, the first wireless device receive from the second wireless device a sidelink CSI reporting triggering indication (=a request for a channel state information report), and 
transmitting, to the second device and based at least in part on receiving the request, the channel state information report according to the first channel state information report configuration ([FIG. 31] para [0278] shows and discloses at step 3140, the first wireless device transmit channel state information report according to the first channel state information report configuration).

As of claims 13 and 27, Chae discloses a method and an apparatus for wireless communication at a first device, comprising: transmitting, to a second device, signaling indicating a plurality of channel state information report configurations for sidelink communications between the first device and the second device (Chae, para [0249] [FIG. 21] shows and discloses Tx UE (= first device) and a Rx UE (=second device) perform a sidelink operation. [FIG. 31] [0278] shows and discloses at step 3110, a first wireless device transmit to a second device one or more configuration messages (= a plurality of channel state information report configurations) for sidelink channel state information (CSI) reporting);
transmitting, to the second device and based at least in part on transmitting the signaling, a request for a channel state information report according to a first channel state information report configuration from the plurality of channel state information report configurations (Chae [FIG. 31] [0278] shows and discloses at step 3120, the first wireless device transmits  to the second wireless device a sidelink CSI reporting triggering indication (=a request for a channel state information report); and 
receiving, from the second device and based at least in part on transmitting the request, the channel state information report according to the first channel state information report configuration ([FIG. 31] para [0278] shows and discloses at step 3140, the first wireless device (=Tx UE) receives from the second device (=Rx UE) channel state information report according to the first channel state information report configuration).
As of claims 2 and 22, rejection of claims 1 and 21 cited above incorporated herein, in addition Chae discloses receiving the request for the channel state information report further comprises: receiving, from the second device, sidelink control information comprising one or more fields that indicate the first channel state information report configuration (Chae, para [0249] the Tx UE (=second device) initiate a CSI report triggering to the Rx UE (=first device) via indicating a CSI (=sidelink control information) reporting-triggering field of a SCI including CSI related reference signals configuration corresponds to first device receiving form the second device sidelink control information comprising one or more fields that indicate the first channel state information report configuration).

As of claims 3 and 23, rejection of claims 1 and 21 cited above incorporated herein, in addition Chae discloses identifying, based at least in part on receiving the request and according to the first channel state information report configuration, a first channel quality measurement associated with the sidelink communications between the first device and the second device (para [0249] Rx UE (=first device) measure and report CSI based on the information the one or more sidelink CSIs may comprise one or more channel quality indicators  and para [0282] the one or more sidelink CSIs comprise one or more channel quality indicators (=first channel quality measurement));
generating the channel state information report using the channel quality measurement identified according to the first channel state information report configuration (para, [0149] generate a CSI report based on the measuring of the one or more downlink CSI-RSs).

As of claim 10, rejection of claim 1 cited above incorporated herein, in addition Chae discloses transmitting the channel state information report further comprises: transmitting the channel state information report comprising an indication of the first channel state information report configuration ([FIG.31] and para [0278] shows and discloses  at 3140, the first wireless device (Tx UE)  transmits one or more sidelink CSIs on the one or more sidelink CSI reporting resources (= first channel state information report configuration) which corresponds to channel state information report comprising an indication of the first channel state information report configuration).

As of claim 11, rejection of claim 1 cited above incorporated herein, in addition Chae discloses the signaling indicating the plurality of channel state information report configurations indicates a respective transmission configuration indicator state, from a plurality of transmission configuration indicator states associated with the first device for the sidelink communications between the first device and the second device, corresponding to each of the plurality of channel state information report configurations; the request for the channel state information report comprises an indication of a first transmission configuration indicator state from the plurality of transmission configuration indicator states corresponding to the first channel state information report configuration; and transmitting the channel state information report according to the first channel state information report configuration is based at least in part on the request for the channel state information report comprising the indication of the first transmission configuration indicator state (para [0166] discloses one or more transmission configuration indication (TCI) states (=plurality of channel state information report configurations indicates a respective transmission configuration indicator state) comprising a number of reference signals, the base station  indicate one or more TCI states to the UE (e.g., via RRC signaling, a MAC CE, and/or a DCI). The UE receive a downlink transmission with a receive (Rx) beam determined based on the one or more TCI state and para [0149] discloses the UE estimate a downlink channel state and/or generate a CSI report based on the measuring of the one or more downlink CSI-RSs and provide the CSI report).

As of claim 12, rejection of claim 1 cited above incorporated herein, in addition Chae discloses receiving, from the second device, a channel state information reference signal based at least in part on the request for the channel state information report and the first channel state information report configuration, wherein transmitting the channel state information report is based at least in part on receiving the channel state information reference signal (para [0276] discloses receive from a second wireless device, one or more messages comprising at least one of channel state information (CSI) reporting triggering, CSI reference signal, [0249] [FIG. 21] the one or more parameters comprise a RS used for CSI measurement (i.e. CSI related reference signal configuration, e.g., CSI-RS).

As of claims 14 and 28, rejection of claims 13 and 27 cited above incorporated herein, in addition Chae discloses transmitting the request for the channel state information report further comprises: transmitting, to the second device, sidelink control information comprising one or more bits that indicate the first channel state information report configuration (para [0250] discloses for sidelink CSI reporting, a Tx UE (=first device) configure a plurality of candidate time and/or frequency resources for sidelink CSI reporting signal/information transmission to a Rx UE. For example, a Tx UE configure, to a Rx UE (=second device), a plurality of candidate sidelink CSI reporting slot information which are indicated by a bitmap (=one or more bits).

As of claim 17, rejection of claim 13 cited above incorporated herein, in addition Chae discloses receiving the channel state information report further comprises: receiving the channel state information report comprising an indication of the first channel state information report configuration ([FIG.31] and para [0278] shows and discloses  at 3140, the first wireless device (Tx UE) receives one or more sidelink CSIs on the one or more sidelink CSI reporting resources (= first channel state information report configuration) which corresponds to channel state information report comprising an indication of the first channel state information report configuration).

As of claim 18, rejection of claim 13 cited above incorporated herein, in addition Chae discloses the signaling indicating the plurality of channel state information report configurations indicates a respective transmission configuration indicator state, from a plurality of transmission configuration indicator states associated with the first device for the sidelink communications between the first device and the second device, corresponding to each of the plurality of channel state information report configurations; the request for the channel state information report comprises an indication of  a first transmission configuration indicator state from the plurality of transmission configuration indicator states corresponding to the first channel state information report configuration; and receiving the channel state information report according to the first channel state information report configuration is based at least in part on the request for the channel state information report comprising the indication of the first transmission configuration indicator state (para [0166] discloses one or more transmission configuration indication (TCI) states (=plurality of channel state information report configurations indicates a respective transmission configuration indicator state) comprising a number of reference signals, the base station  indicate one or more TCI states to the UE (e.g., via RRC signaling, a MAC CE, and/or a DCI). The UE receive a downlink transmission with a receive (Rx) beam determined based on the one or more TCI state and para [0149] discloses the UE estimate a downlink channel state and/or generate a CSI report based on the measuring of the one or more downlink CSI-RSs and provide the CSI report).

As of claim 20, rejection of claim 13 cited above incorporated herein, in addition Chae discloses selecting, from the plurality of channel state information report configurations, the first channel state information report configuration for the channel state information report based at least in part on a transmission power level of a channel state information reference signal, wherein transmitting the request for the channel state information report is based at least in part on the selecting; and transmitting, to the second device, the channel state information reference signal according to the transmission power level, wherein receiving the channel state information report is based at least in part on transmitting the channel state information reference signal (para [0243]  to improve link reliability or adaptively control transmission parameters (e.g. transmission power), [0149] discloses the UE estimate a downlink channel state and/or generate a CSI report based on the measuring of the one or more downlink CSI-RSs and provide the CSI report).

Allowable Subject Matter
Claims 4-9, 15-16, 19, 24-26, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471